DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4, 6-21 are allowed.
The following is an examiner’s statement of reasons for allowance: it is noted that Shannon, Carney, and Wilson teaches that it was known in the art to provide personalized media content listing based on a user profile, wherein the personalized media content listings can have a plurality of selecting themes including different layout options, however the prior art fails to teach or suggest wherein selecting the theme for the collection comprises: generating a relevancy value based on the context of the user account, wherein the relevancy value rates a relevancy of the collection to the user account; comparing the relevancy value to a threshold for the theme; and selecting the theme based on the relevancy value meeting the threshold for the theme.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Hunter et al. (US Pub. 2011/0231878) discloses a tile based media content section. 
	Leung et al. (US Pub. 2007/0073904) discloses a system for transmitting based on multimedia program type.
	Chai et al. (US Pub. 2018/0070138) discloses content recommendations using personas. 
	Thompson et al. (US Pat. 9,980,007) discloses generating and dynamically updating a personalized programming guide. 
	Stiers et al. (US Pub. 2009/0158337) discloses mosaic video content selection mechanism. 
	Maloney et al. (US Pub. 2013/0239001) discloses providing theme variations in a user interface.
	Kim et al. (US Pub. 2009/0313550) discloses theme based content interaction.
	LeGall et al. (US Pat. 6,081,263) discloses a system and method of a user configurable display of information resources.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Q Huerta whose telephone number is (571)270-3582. The examiner can normally be reached M-F 9:00 AM-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER Q HUERTA/Primary Examiner, Art Unit 2425                                                                                                                                                                                                        January 14, 2022